1
2
                                                               JS-6
3
4
5
6
7
8                        UNITED STATES DISTRICT COURT
9                       CENTRAL DISTRICT OF CALIFORNIA
10
11   SHARON SMASON,                           Case No. 2:18-cv-05924-DMG-MAA
12                       Plaintiff,           JUDGMENT
13          v.
14   ANDREW M. SAUL, Commissioner
15   of Social Security,

16                       Defendant.
17
18         In accordance with the Order Accepting Findings and Recommendations of
19   United States Magistrate Judge filed herewith,
20         IT IS HEREBY ADJUDGED that the Complaint and entire action is
21   dismissed without prejudice.
22
23   DATED: January 2, 2020
24
25                                    _______________________________________
                                      DOLLY M. GEE
26                                    UNITED STATES DISTRICT JUDGE
27
28
